ITEMID: 001-68394
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF JANKAUSKAS v. LITHUANIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection rejected (non-exhaustion of domestic remedies);Violation of Art. 8;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic proceedings;Costs and expenses partial award - Convention proceedings
TEXT: 8. The applicant was born in 1972. He lives in Šiauliai.
9. The applicant, a former police investigator, was suspected of abuse of office and bribery. His detention on remand was ordered by the Šiauliai City District Court on 12 March 1999 on the fear of his absconding and influencing witnesses. His remand in custody was thereafter prolonged.
10. On 3 October 2000 the Šiauliai Regional Court convicted the applicant of abuse of office and bribery, sentencing him to eight years’ imprisonment. On 29 June 2001 the Court of Appeal upheld the lower judgment. On 18 December 2001 the Supreme Court rejected the applicant’s cassation appeal in the case. The sentence was subsequently reduced in view of an amnesty law. The applicant was released from prison after having completed the sentence on 18 August 2003.
11. According to the applicant, all his letters to and from the State authorities, non-governmental organisations as well private persons - namely his family, relatives, friends and legal counsel - were opened up and read in his absence while he was in the Šiauliai remand prison during the period from 12 March 1999 until 20 July 2001. The applicant states that a total of 362 of his letters had been opened and read. The applicant has submitted a letter addressed to his lawyer by the Šiauliai remand prison administration on 18 February 2004, attesting that during the period from 15 March 1999 to 20 July 2001 the applicant had sent letters to 241 addressees, including the State authorities, NGOs, the European Court of Human Rights, and various third persons. All of these letters were listed in detail by the prison administration, with reference to their date, addressee, and their number in the applicant’s file.
12. Article 22 of the Constitution guarantees the right to respect for one’s private life, family life and correspondence.
According to Article 15 of the Detention on Remand Act 1996 and Rule 72 of the Remand Prisons Internal Rules 1996, which were applicable at the material time, remanded persons’ letters could be subject to censorship.
Rule 75 of the Remand Prisons Internal Rules provides that the remand centre administration cannot open letters of detainees addressed to the European Court of Human Rights if those letters were given to the administration to be sent in a closed envelope.
Rule 83 provides that the remand prison administration shall familiarise the detainee with a reply to his correspondence within three days following receipt of the letter addressed to the detainee. Therefore, all letters received by the detainees are not given to them and are kept in their files by the remand centre administration.
VIOLATED_ARTICLES: 8
